Exhibit 10.8

 

B. Riley Principal Merger Corp. II

299 Park Avenue

21st Floor

New York, New York 10171

 

November 16, 2020

 

B. Riley Principal Sponsor Co. II, LLC

299 Park Avenue

21st Floor

New York, New York 10171

 

Re: Earn Out

 

Dear Sir/Madam:

 

Reference is hereby made to (i) that certain Agreement and Plan of Merger, dated
as of September 7, 2020 (the “Merger Agreement”), by and among B. Riley
Principal Merger Corp. II, a Delaware corporation (“Parent”), BMRG Merger Sub,
LLC, a Delaware limited liability company, BMRG Merger Sub II, LLC, a Delaware
limited liability company, Eos Energy Storage LLC, a Delaware limited liability
company (the “Company”), and the other parties thereto, and (ii) that certain
letter agreement, dated as of May 19, 2020 (the “Insider Letter”), by and among
Parent, B. Riley FBR, Inc., and B. Riley Principal Sponsor Co. II, LLC, a
Delaware limited liability company (“Sponsor”). Capitalized terms used herein
but not otherwise defined shall have the respective meanings given to such terms
in the Merger Agreement, except that “Transfer” and “Permitted Transferee” shall
have the meaning given to such term in the Insider Letter.

 

Prior to the consummation of the actions contemplated by the Merger Agreement,
Sponsor owns 4,295,000 shares of Class B common stock of Parent (the “Sponsor
Class B Shares”). At the Closing, the Sponsor Class B Shares will be converted
into an equal number of common shares of Parent (“Parent Shares”, and such
4,295,000 Parent Shares owned by Sponsor after giving effect to such conversion,
the “Sponsor Shares”).

 

In connection with the Closing, the parties hereby agree that 1,718,000 Sponsor
Shares (the “Earn Out Shares”) will be subject to certain restrictions as
follows:

 

1.Following the Closing, Sponsor shall not Transfer (other than a Transfer to a
Permitted Transferee that has entered into a written agreement with Parent
agreeing to be bound by the transfer restrictions herein) a block of 859,000
Sponsor Shares (the “Block A Sponsor Shares”) unless and until either (i) the
closing share price of Parent Shares on the principal securities exchange or
securities market on which the Parent Shares are then traded equals or exceeds
$12.00 per share for any 20 trading days within any consecutive 30-trading day
period during the Earn Out Period (as defined below) or (ii) a Change of Control
(or a definitive agreement providing for a Change of Control having been entered
into) during the Earn Out Period (each of clauses (i) and (ii), a “Block A
Triggering Event”), unless, in the case of a Block A Triggering Event that is a
Change of Control, the value of the consideration to be received by the holders
of the Parent Shares in such Change of Control transaction is less than $12.00
per share. If a Block A Triggering Event does not occur during the period from
(and excluding) the Closing Date to (and including) the day that is the fifth
anniversary of the Closing Date (the “Earn Out Period”), the Block A Sponsor
Shares shall be automatically forfeited and cancelled for no consideration.

 



 

 

 

2.Following the Closing, Sponsor shall not Transfer (other than a Transfer to a
Permitted Transferee that has entered into a written agreement with Parent
agreeing to be bound by the transfer restrictions herein) an additional block of
859,000 Sponsor Shares (the “Block B Sponsor Shares”) unless and until either
(i) the closing share price of Parent Shares on the principal securities
exchange or securities market on which the Parent Shares are then traded equals
or exceeds $16.00 per share for any 20 trading days within any consecutive
30-trading day period during the Earn Out Period or (ii) a Change of Control (or
a definitive agreement providing for a Change of Control having been entered
into) during the Earn Out Period (each of clauses (i) and (ii), a “Block B
Triggering Event”, and together with a Block A Triggering Event, a “Triggering
Event”), unless, in the case of a Block B Triggering Event that is a Change of
Control, the value of the consideration to be received by the holders of the
Parent Shares in such Change of Control transaction is less than $16.00 per
share. If a Block B Triggering Event does not occur during the Earn Out Period,
the Block B Sponsor Shares shall be automatically forfeited and cancelled for no
consideration.

 

3.Notwithstanding the foregoing or anything else herein to the contrary, if
Parent shall, at any time or from time to time, after the date of the Merger
Agreement effect a stock split, reverse stock split, stock dividend,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other similar change or transaction affecting the outstanding Parent
Shares, the numbers of Block A Sponsor Shares and Block B Sponsor Shares subject
to the restrictions set forth in, and the stock price targets set forth in,
paragraphs 1 and 2, shall be equitably adjusted for such stock split, reverse
stock split, stock dividend, reorganization, recapitalization, reclassification,
combination, exchange of shares or other similar change or transaction. Any
adjustment under this paragraph 3 shall become effective at the close of
business on the date the stock split, reverse stock split, stock dividend,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other similar change or transaction becomes effective.

 



2

 

 

4.Any dividends or distributions payable with respect to the Block A Sponsor
Shares or Block B Sponsor Shares during the Earn Out Period shall be paid into
escrow by Parent. If a Block A Triggering Event or Block B Triggering Event
occurs, the funds held in escrow (including any interest and investment income
accrued thereon) in respect of the Block A Sponsor Shares and/or Block B Sponsor
Shares, as applicable, shall be immediately disbursed in immediately available
funds in U.S. dollars to an account specified in writing by Sponsor. If a Block
A Triggering Event or a Block B Triggering Event does not occur during the Earn
Out Period, the funds held in escrow (including any interest and investment
income accrued thereon) in respect of the Block A Sponsor Shares or Block B
Sponsor Shares, as applicable, shall be immediately disbursed in immediately
available funds in U.S. dollars to an account specified in writing by Parent.
The parties hereto agree that Sponsor and the Permitted Transferees to whom
Sponsor Shares are Transferred shall be treated as the owners of the funds held
in escrow for income tax purposes (in proportion to their ownership percentages)
and will report all income, if any, that is earned on, or derived from, the
funds held in escrow as income of Sponsor and such Permitted Transferees (in
proportion to their ownership percentages), as applicable, in the taxable year
in which such income is properly includable. Parent shall issue an IRS Form 1099
(or a similar form or notice) relating to such taxable income to and in the name
of Sponsor and the Permitted Transferees to whom Sponsor Shares are Transferred
until the termination of the escrow arrangement set forth in this paragraph 4.
In order to permit Sponsor (or its direct or indirect beneficial owners) and the
Permitted Transferees to whom Sponsor Shares are Transferred to satisfy their
respective tax obligations with respect to such taxable income, Parent shall
deliver to Sponsor and such Permitted Transferees an amount equal to 30% of the
amount of such taxable income (“Tax Distribution”) (in proportion to their
ownership percentages) during the period covered by and included on any Form
1099 (or similar form or notice) delivered to Sponsor and such Permitted
Transferees. Payment of such Tax Distribution shall be made from the funds held
in escrow solely to the extent of available funds.

 

5.Notwithstanding anything to the contrary set forth herein, Sponsor or any
Permitted Transferee of the Sponsor Shares may exercise all of its existing
rights, powers and privileges with respect to the Sponsor Shares other than the
Earn Out Shares to the extent specifically set forth herein.

 

6.In the event of any Transfer to any Permitted Transferee, the Sponsor and such
Permitted Transferee will be jointly and severally responsible for any violation
of the transfer restrictions herein by such Permitted Transferee.

 

The parties hereto hereby agree that the provisions and obligations set forth in
Sections 8.03 (Assignment), 8.04 (Severability), 8.06 (Entire Agreement), 8.07
(Counterparts; Electronic Delivery) and 8.08 (Governing Law; Waiver of Jury
Trial; Jurisdiction) of the Merger Agreement shall apply, mutatis mutandis, to
this letter agreement.

 

[Signature page follows]

 

3

 

 

Sincerely,

 

B. RILEY PRINCIPAL MERGER CORP. II       By: /s/ Daniel Shribman   Name: Daniel
Shribman   Title:  Chief Executive Officer and Chief Financial Officer      
Acknowledged and Agreed:       B. RILEY PRINCIPAL SPONSOR CO. II, LLC       By:
/s/ Kenneth Young   Name:  Kenneth Young   Title:   Chief Executive Officer  

 

[Signature Page to Letter Agreement]

 

 



 

 